Me. Justice del Toeo
delivered the opinion of the court.
This is an appeal from a ruling of Mr. Justice Hutchison of this court discharging a writ of habeas corpus issued by him.
Julio de Jesús Matta complained before the said justice *200that he was deprived of his liberty by virtue of a warrant issued by the judge of the Municipal Court of Oaguas in consequence of an information filed in the said court by the district' attorney based on the same offense which the said district attorney had charged him with in the District Court of Humacao, where the petitioner was acquitted. In brief, the petitioner pleads a former acquittal.
The writ was issued. A hearing was had and the justice discharged the writ under the authority of Hovey v. Sheffner, 15 L. R. A. (N. S.) 227.
The jurisprudence establishing the general rule that the plea of former jeopardy or former acquittal or conviction for the same offense does not justify the release of the prisoner by habeas corpus, is fully reviewed in the case cited. That plea should be set up and disposed of in the court having jurisdiction of the cause in which the imprisonment originated. See also the decision of this court in People v. Burgos, 18 P. R. R. 72.
Applying the general rule to this particular case, it must be concluded that Mr. Justice Hutchison was right in discharging the writ issued by Mm.
The decision appealed from should be

Affirmed.

Chief Justice Hernández and Justices Aldrey and Wolf concurred.
Mr. Justice Hutchison took no part in the decision of this case.